BRANNON, Judge:
In the circuit court of Jackson county seven indictments were found .against W. H. Barkley for selling intoxicating liquors and soliciting and receiving orders for sale of such liquors. A jury was waived anld all the cases submitted to the court upon facts agreed between the parties, and the court acquitted the defendant and rendered one judgment in all cases finding the defendant not guilty and discharging him from the indictments. The facts agreed show that Barkley sold no liquor in Jackson county, but that in September, 1905, he did solicit and receive orders front seven persons in that county for the sale to each of one gallon of liquor, he acting only as solicitor or agent for the Old Cannery Company, a company engaged in selling liquor in the city of Cincinnati, Ohio, and that the orders were sent to the Cannery Company, and that the liquors were to be and were shipped from Cincinnati to the purchasing parties in Jackson county. No license appears.
The cases are controlled and governed by the case of State v. Miller, 66 W. Va. 436 (66 S. E. 522). We reverse the said judgment of the circuit court, and find upon the facts agreed that the defendant is guilty as charged in the indictments. We cannot here render final judgment because we do not consider *518that this Court should fix the punishment to be imposed upon the defendant, and therefore we remand the cases, and each of them,-to the circuit court of Jackson county with direction to that court to fix the punishment therefor in each of the cases, and render judgment in favor'of the State.

Reversed and Remanded.